DETAILED ACTION
This is Non-Final Office Action in response to amendment filed on October 21, 2020. Claims 1-24 are pending this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, 15-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 20180158034 A1) in view of Master et al. (US 20160226518 A1) Srivas et al. (US 20170116221).
Regarding claim 1, Hunt discloses a computer-implemented method for managing a series of blocks in a distributed system, comprising: 
dividing the series of blocks into a plurality of groups (¶[0002]-[0003],[0030], [0034], Hunt, i.e., blockchain are divided into a plurality of groups “clients and committers”); 
¶[0027], Hunt, i.e., distributing execution of the transactions subject to the constraint on the number of available processors), wherein the plurality of processors apply one or more functions to each group of the plurality of groups in parallel (¶[0023]-[0024],[0030], [0034], Hunt, i.e., parallel execution function of the transactions across all of committer nodes for a blockchain); 
receiving, from the plurality of processors, results of the one or more functions (¶[0023]-[0025],[0029]-[0030], [0034], Hunt, i.e., system processes that construct parallel execution read on the claimed “receiving results of the functions”); 
merging the results to generate combined results (¶[0026],[0030], [0034], Hunt, i.e., merging two paths in the node). 
Hunt, however, does not explicitly disclose dividing blocks into a plurality of groups based on a number of available processors and generating combined results wherein the combined results are used in processing data.
Master discloses dividing blocks into a plurality of groups based on a number of processors (Fig.1;¶[0066]-[0067], Master, i.e., dividing processor’s data block into a plurality of group 110 based on number of available processor “core 120”) wherein number of the plurality of groups is equal to a number of available processor (Fig.1;¶[0066]-[0067], Master), distributing the plurality of groups to available processor (Fig.2-3;¶[0067] and [0069]-[0071], Master), wherein the available processors apply one or more functions to each group of the plurality of groups in parallel (Fig.2-3;¶ [0069]-[0071] and [0076], Master) and merging the results to generate combined results wherein the combined results are used in processing data (Fig.2-3;¶[0071], [0083] and [0086]-[0087], Master, i.e., merge core to use in processing data).
(¶[0007], Master).
Regarding claim 2, Hunt/Master combination discloses wherein the plurality of groups comprises a plurality of lists, and wherein the plurality of lists is maintained in a master list (¶[0027], [0042], [0044] and [0047], Master, i.e., metadata of plurality of compressed blocks corresponding to the claimed “lists”). 
Regarding claims 7 and similar claim 15 and claim 23, Hunt/Master combination discloses wherein the one or more functions comprise one or more of the following: a map function (¶[0042]-[0043],[0071], [0083] and [0086]-[0087], Master); and a reduce function (¶[0009] and [0064], Master). 
Regarding claims 8 and similar claim 16 and claim 24, Hunt/Master combination discloses applying a reduce function to the combined results (¶[0071], [0083] and [0086]-[0087], Master). 
Regarding claim 9, Hunt discloses a computing device for managing a series of blocks in a distributed system, the computing device comprising: a memory; and a processor configured to perform a method for managing a series of blocks in a distributed system, comprising: dividing the series of blocks into a plurality of groups (¶[0002]-[0003],[0030], [0034], Hunt, i.e., blockchain are divided into a plurality of groups “clients and committers”); distributing the plurality of groups to a plurality of processors (¶[0027], Hunt, i.e., distributing execution of the transactions subject to the constraint on the number of available processors), wherein the plurality of processors apply one or more functions to each group of the plurality of groups in parallel (¶[0023]-[0024],[0030], [0034], Hunt, i.e., parallel execution function of the transactions across all of committer nodes for a blockchain); receiving, from the plurality of processors, results of the one or more functions (¶[0023]-[0025],[0029]-[0030], [0034], Hunt, i.e., system processes that construct parallel execution read on the claimed “receiving results of the functions”); merging the results to generate combined results(¶[0026],[0030], [0034], Hunt, i.e., merging two paths in the node). 
Hunt, however, does not explicitly disclose dividing blocks into a plurality of groups based on a number of available processors and generating combined results wherein the combined results are used in processing data.
Master discloses dividing blocks into a plurality of groups based on a number of processors (Fig.1;¶[0066]-[0067], Master, i.e., dividing processor’s data block into a plurality of group 110 based on number of available processor “core 120”) wherein number of the plurality of groups is equal to a number of available processor (Fig.1;¶[0066]-[0067], Master), distributing the plurality of groups to available processor (Fig.2-3;¶[0067] and [0069]-[0071], Master), wherein the available processors apply one or more functions to each group of the plurality of groups in parallel (Fig.2-3;¶ [0069]-[0071] and [0076], Master) and merging the results to generate combined results wherein the combined results are used in processing data (Fig.2-3;¶[0071], [0083] and [0086]-[0087], Master, i.e., merge core to use in processing data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Hunt and Master before them to modify the managing (¶[0007], Master).
Regarding claims 10 and similar claim 18, Hunt/Master combination discloses wherein the plurality of groups comprises a plurality of lists, and wherein the plurality of lists is maintained in a master list (¶[0027], [0042], [0044] and [0047], Master, i.e., metadata of plurality of compressed blocks corresponding to the claimed “lists”). 
Regarding claim 17, Hunt discloses a non-transitory computer-readable medium comprising instructions that when executed by a computing device cause the computing device to perform a method for managing a series of blocks in a distributed system, comprising: dividing the series of blocks into a plurality of groups (¶[0002]-[0003],[0030], [0034], Hunt, i.e., blockchain are divided into a plurality of groups “clients and committers”); distributing the plurality of groups to a plurality of processors (¶[0027], Hunt, i.e., distributing execution of the transactions subject to the constraint on the number of available processors), wherein the plurality of processors apply one or more functions to each group of the plurality of groups in parallel (¶[0023]-[0024],[0030], [0034], Hunt, i.e., parallel execution function of the transactions across all of committer nodes for a blockchain); receiving, from the plurality of processors, results of the one or more functions (¶[0023]-[0025],[0029]-[0030], [0034], Hunt, i.e., system processes that construct parallel execution read on the claimed “receiving results of the functions”); merging the results to generate combined results(¶[0026],[0030], [0034], Hunt, i.e., merging two paths in the node). 

Master discloses dividing blocks into a plurality of groups based on a number of processors (Fig.1;¶[0066]-[0067], Master, i.e., dividing processor’s data block into a plurality of group 110 based on number of available processor “core 120”) wherein number of the plurality of groups is equal to a number of available processor (Fig.1;¶[0066]-[0067], Master), distributing the plurality of groups to available processor (Fig.2-3;¶[0067] and [0069]-[0071], Master), wherein the available processors apply one or more functions to each group of the plurality of groups in parallel (Fig.2-3;¶ [0069]-[0071] and [0076], Master) and merging the results to generate combined results wherein the combined results are used in processing data (Fig.2-3;¶[0071], [0083] and [0086]-[0087], Master, i.e., merge core to use in processing data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Hunt and Master before them to modify the managing distributed blockchains processor core of Master into Hunt, as taught by Master. One of ordinary skill in the art would be motivated to integrate managing blockchains processor core into Hunt, with a reasonable expectation of success, in order to enhance processing data speed, such as fastering boot operations and fastering execution of an application (¶[0007], Master).
Claims 3-6, 11-14 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US 20180158034 A1) in view of Master et al. (US 20160226518 A1) and further in view of Srivas et al. (US 20170116221).
(Fig.1;¶[0066]-[0067], Master), except creating an array based on the series of blocks. Srivas discloses creating an array based on the series of blocks (¶[0067]-[0068], Srivas, container), wherein each block is assigned an index in the array (¶[0067]-[0068], Srivas, container with assigned nodes in cluster file system); splitting the array into the plurality of groups based on the indexes of the blocks (Fig.2; ¶[0005],[0009],[0067]-[0068], Srivas, i.e., map-reduce associated with map splits produces output partitions). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Hunt/Master and Srivas before them to modify the managing distributed blockchains blockcluster of Srivas into the modified Hunt, as taught by Srivas. One of ordinary skill in the art would be motivated to integrate managing blockcluster file into the modified Hunt, with a reasonable expectation of success, in order to enhance processing large scale data in storage file system (¶[0047], Srivas).
Regarding claims 4 and similar claim 12 and claim 20, Hunt/Master discloses all of the claimed limitations as discussed above, except wherein the plurality of groups comprises a plurality of levels of a skip list. Srivas discloses a plurality of levels of a skip list (¶[0019] and [0110], Srivas, i.e., moving some of the load associated with map-reduce computation off of the file system and into a secondary storage system). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Hunt/Master and Srivas before them to modify the managing distributed blockchains blockcluster of Srivas into the modified Hunt, as taught by Srivas. One of ordinary skill in the art would be motivated to integrate managing blockcluster file into the modified Hunt, with a reasonable expectation of success, in order to enhance processing large scale data in storage file system (¶[0047], Srivas).
(Fig.2; ¶[0048]-[0049],[0055].[0068], Srivas, i.e., building storage layers associated with cluster nodes); using a breadth-first search of the tree to split the series of blocks into the plurality of groups (Fig.2; ¶[0005],[0009],[0067]-[0068], Srivas). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Hunt/Master and Srivas before them to modify the managing distributed blockchains blockcluster of Srivas into the modified Hunt, as taught by Srivas. One of ordinary skill in the art would be motivated to integrate managing blockcluster file into the modified Hunt, with a reasonable expectation of success, in order to enhance processing large scale data in storage file system (¶[0047], Srivas).
Regarding claims 6 and similar claim 14 and claim 22, Hunt/Master combination discloses all of the claimed of all of the claimed limitations as discussed above, except a balanced binary tree or a B-tree. Srivas discloses a balanced binary tree or a B-tree (¶[0069], Srivas). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Hunt/Master and Srivas before them to modify the managing distributed blockchains blockcluster of Srivas into the modified Hunt, as taught by Srivas. One of ordinary skill in the art would be motivated to integrate managing blockcluster file into the modified Hunt, with a reasonable expectation of success, in order to enhance processing large scale data in storage file system (¶[0047], Srivas).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

2. Mankad et al. (US 2007/0288526 A1)/(US 20070294319 A1) disclose Method and apparatus for processing a database replica.
3. Bowman et al. (US 2018/0011865 A1) disclose DISTRIBUTED DATA SET ENCRYPTION AND DECRYPTION.
4. Deshmukh et al. (US 20110137864 A1) disclose HIGH THROUGHPUT, RELIABLE REPLICATION OF TRANSFORMED DATA IN INFORMATION SYSTEMS.
5. Luszczek et al. (US 8239846 B2) disclose Device for performing parallel processing of distributed arrays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

January 14, 2021